38 Mich. App. 234 (1972)
196 N.W.2d 8
OWENS
v.
ACTIVE METAL CO
Docket No. 12223.
Michigan Court of Appeals.
Decided January 26, 1972.
*235 Rothe, Marston, Mazey, Sachs, O'Connell, Nunn & Freid, P.C., for plaintiff.
George E. Ganos, for defendants.
Before: BRONSON, P.J., and QUINN and DANHOF, JJ.
PER CURIAM.
Plaintiff was awarded workmen's compensation benefits by order of a referee. Defendants appealed to the appeal board which affirmed the award. Defendants then sought review of the award in circuit court by "Petition for Review." Plaintiff moved for summary judgment on the grounds that the circuit court had no jurisdiction to review final orders of the Workmen's Compensation Appeal Board and for judgment upon the referee's award pursuant to § 863 of the Workmen's Compensation Act of 1969, MCLA 418.863; MSA 17.237 (863).
By order entered June 28, 1971, the circuit court granted plaintiff's motion for summary judgment and dismissed defendants' action for lack of jurisdiction. By order entered July 2, 1971, the circuit court entered judgment upon the award.
Defendants appeal as of right to this Court. Plaintiff has filed a motion to affirm. GCR 1963, 817.5(3).
The June 28, 1971 order for summary judgment is affirmed. This Court has exclusive original jurisdiction to review final orders of the Workmen's Compensation Appeal Board. MCLA 418.861; MSA 17.237 (861). The review afforded by that statute fully satisfies the requirement of "direct review by the courts" as guaranteed by Const 1963, art 6, § 28. Evans v United States Rubber Co, 379 Mich. 457 (1967).
*236 The July 2, 1971 order granting judgment on the award was entered pursuant to and in conformity with MCLA 418.863; MSA 17.237 (863).
Motion to affirm is granted.